                    IN THE UNITED STATES DISTRICT COURT
                    FOR THE MIDDLE DISTRICT OF ALABAMA
                              EASTERN DIVISION

MILES HARRISON WARD and         )
ANITA WARD,                     )
                                )
     Plaintiff,                 )
                                )
     v.                         )             CIVIL CASE NO. 3:19-cv-397-ECM
                                )
FEDEX FREIGHT, INC. d/b/a FEDEX )                              [wo]
FREIGHT,                        )
                                )
     Defendant.                 )

                                   ORDER

       Upon consideration of the parties’ Joint Stipulation of Dismissal (doc. 15) filed on

April 3, 2020, which comports with FED.R.CIV.P. 41(a)(1)(A)(ii), this action has been

dismissed with prejudice by operation of Rule 41, on the terms agreed to and set out by the

parties.

       The Clerk of the Court is DIRECTED to close this case.

       DONE this 3rd day of April, 2020.


                                                 /s/ Emily C. Marks
                                          EMILY C. MARKS
                                          CHIEF UNITED STATES DISTRICT JUDGE
